Name: Commission Regulation (EC) No 2767/98 of 21 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey
 Type: Regulation
 Subject Matter: marketing;  agricultural activity;  production;  animal product;  economic policy;  financing and investment
 Date Published: nan

 Avis juridique important|31998R2767Commission Regulation (EC) No 2767/98 of 21 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey Official Journal L 346 , 22/12/1998 P. 0013 - 0013COMMISSION REGULATION (EC) No 2767/98 of 21 December 1998 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and the marketing of honey THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey (1), as amended by Regulation (EC) No 2070/98 (2), and in particular Article 5 thereof,Whereas Commission Regulation (EC) No 2300/97 (3), as last amended by Regulation (EC) No 2633/98 (4), lays down provisions for the implementation of measures to improve the production and the marketing of honey;Whereas, in order to allow a certain flexibility in the implementation of the programme, the financial limits notified for each measure may vary by certain percentage without, however, exceeding the overall ceiling for the annual programme; whereas, if use is made of the flexibility allowed in implementation of the programme, the Community financial contribution must not exceed the limit of 50 % of the expenditure actually borne by the Member State concerned;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1 The following Article 4a is inserted in Regulation (EC) No 2300/97:'Article 4aThe financial limits for each measure may be increased or reduced by a maximum of 10 % provided that the overall ceiling for the annual programme is not exceeded and the Community contribution to financing of the programme referred to in Article 3 does not exceed 50 % of the expenditure borne by the Member State concerned.`Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 21 December 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 173, 1. 7. 1997, p. 1.(2) OJ L 265, 30. 9. 1998, p. 1.(3) OJ L 319, 21. 11. 1997, p. 4.(4) OJ L 333, 9. 12. 1998, p. 23.